Citation Nr: 0009749	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-28 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic headaches.  

2.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the left lateral 
malleolus and fibula, currently evaluated as 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to November 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1995 rating decision of the RO.  

The Board notes that in regard to the claim for an increased 
rating for the service-connected residuals of a fracture of 
the left lateral malleolus and left fibula, the veteran 
initially disagreed with the RO's failure to assign a rating 
in excess of 10 percent.  

The RO subsequently evaluated this service-connected 
disability as 20 percent disabling by rating decision dated 
in December 1998 and proceeded with the veteran's case as if 
this determination had satisfied the veteran's appeal as to 
this issue.  

The Court of Appeals for Veterans Claims (Court) has 
concluded, however, that the appellant is generally presumed 
to be seeking the maximum available by law, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  As the claim has not been formally withdrawn 
by the veteran, it remains on appeal for consideration by the 
Board.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In July 1988, the RO denied the veteran's original claim 
of service connection for chronic headaches.  The veteran was 
notified of this determination but did not file a timely 
appeal.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for chronic 
headaches and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim, has 
been presented.  

4.  The veteran's claim of service connection for chronic 
headaches is plausible and capable of substantiation.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for chronic headaches.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).  

2.  A well-grounded claim of service connection for chronic 
headaches has been presented.  38 U.S.C.A. § 5107(a) (West 
1991).  

(The issues of service connection for chronic headaches and 
an increased rating for the service-connected residuals of a 
fracture of the left lateral malleolus and left fibula are 
discussed in the Remand portion of this document.)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In July 1988, the RO denied the veteran's original claim of 
service connection for chronic headaches and provided the 
veteran with notification of that decision and his appellate 
rights.  In the absence of a timely filed appeal, that 
decision became final.  

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must determine whether, based upon all 
of the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69 
(1995), the claim as reopened (and distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

The evidence of record at the time of the July 1988 rating 
action included the veteran's service medical records, which 
included notations for treatment of fever, headache, 
abdominal cramps, diarrhea and mild, dry cough in October 
1957, and headache associated with eye trouble in February 
1963.  The remainder of the veteran's service medical records 
are entirely negative for complaints or findings referable to 
headaches.  

Also available for review were VA outpatient treatment 
reports which included references to treatment for headaches, 
with the pain usually described as starting on the right side 
of his head, and a copy of a report of VA examination 
conducted in June 1988.  At the time of the VA examination, 
the veteran reported experiencing headaches off and on since 
being injured in a car accident in service.  Physical 
examination revealed the presence of a scar on the top of his 
scalp to the right of the midline over the frontal suture 
line of the frontal and right parietal skull bones.  The 
final diagnosis included an assessment of brain concussion by 
history.  

The evidence received since the July 1988 VA examination 
includes VA outpatient treatment reports, which included a 
reference to a diagnosis of questionable posttraumatic 
headaches, and copies of VA examination reports, including 
one dated in February 1998, which noted a history of 
headaches for thirty or more years located in the right 
temporal and right anterior frontal region of the skull.  The 
final impression on examination at this time included a 
diagnosis of chronic daily headache, combination of migraine 
and tension headaches.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of his claim.  See 
Hodge, supra.  In other words, the new evidence submitted is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for chronic headaches is reopened.  

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters, supra.  

The Court has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Based on a review of the evidence of record, the Board finds 
that the veteran's claim is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  It also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of his chronic headache condition.  All pertinent 
records also should be obtained for review.  



ORDER

As new and material evidence to reopen the claim of service 
connection for chronic headaches has been submitted, the 
appeal to this extent is allowed.  

As a well-grounded claim of service connection for chronic 
headaches has been submitted, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

As noted, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In light of the above evidence, the 
veteran should be afforded a VA examination to determine the 
nature and likely etiology of his chronic headache condition.  
In addition, all pertinent treatment records should be 
obtained for review.  

The veteran also contends that the service-connected 
residuals of a fracture of the left lateral malleolus and 
left fibula are more disabling than as currently rated.  As a 
preliminary matter, the Board finds that the veteran's claim 
is plausible and capable of substantiation and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When an appellant submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

As noted in the introduction, following the rating action 
dated in December 1998 which increased the evaluation 
assigned for this disability to 20 percent, the RO 
erroneously proceeded with the veteran's case as if his 
appeal on this issue had been satisfied.  

Consequently, the Board finds that a contemporaneous 
examination to determine the current severity of the 
veteran's service-connected residuals of a fracture of the 
left lateral malleolus and left fibula, as well as 
association with the claims file of any records of treatment 
or evaluation for such condition, would materially assist in 
the adjudication of the veteran's claim.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, orthopedic examination should include a medical 
opinion as to whether disability is manifested by pain with 
use, weakened movement, excess fatigability, incoordination 
or any other functionally disabling symptoms.  

Additionally, and most importantly, this opinion should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed headache condition since 
service and for the service-connected 
residuals of a fracture of the left 
lateral malleolus and left fibula since 
October 1998.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
headache condition.  The claims file and 
a copy of this remand should be made 
available to the examiner prior to the 
examination.  All indicated testing 
should be performed.  The examination 
report must clearly set forth all 
pertinent clinical findings and 
diagnoses.  Based on his/her examination 
and study of the case, the examiner is 
requested to express an opinion as to 
whether the veteran likely suffers from 
chronic headache disability due to 
disease or injury which was incurred in 
or aggravated by service.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  The RO should schedule the veteran 
for a VA examination in order to 
determine the current severity of his 
service-connected residuals of the 
fracture of the left lateral malleolus 
and left fibula.  All indicated testing 
should be completed.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examination report should include a 
detailed summary of the veteran's 
relevant history, clinical findings and 
all medical conclusions.  The examiner 
should state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of the 
veteran's left ankle.  The examiner 
should also be requested to determine 
whether, and to what extent, the left 
ankle exhibits weakened movement, excess 
fatigability, or incoordination.  A 
complete rationale for all opinions 
expressed must be provided.  

4.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



